sn À 0m

MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité” Travail Progrès

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

DIRECTION DES FORETS

SERVICE DE LA GESTION FORESTIÈRE

x CAHIER DE CHARGES PARTICULIER

Rêlatif à la cogygntion d'aménagement et de Transformation conclue entre le
Gouvernement Condolais et la Condèlaire Industrielle des Bois pour la mise en
valeur de l'UFA KABO.

Article premier L'organigramme général de la société, présenté en annexe, SE
résume de la manière suivante

- _unposte de Président Directeur Général
une Direction Générale , comprenant

une Direction déléguée

une Direction d'exploitation

une Direction commerciale

une Direction des industries

une Direction Administrative et financière

ä ka Direction d'exploitation comprend :
3 CE

Su À

: ne]
un service fôrêt: »
une cellule d'aménagement
un service entretien et réparation :

La Direction des industries comprend
des services de transformation (scierie, séchage, tranchage, moulurage) ;
un service électromécanique :

- un service mécanique générale.

La Direction Administrative et financière comprend
un service Administratif

un service du personnel
un service de comptabilité

un service de production
- une service informatique
un service approvisionnement
- un service transit

- un service médical

Les Directions et services sont communs aux quatre Unités Forestières
d'aménagement (UFA) et à l'Unité Forestière d'exploitation (UFE) attribuées à la
Congolaise Industrielle des Bois (CIB).

- #rtftle 2 : Plan gegbauche, de formation et de promotion du personnel
BETA ge SP

La société s'engage à recruter, en priorité, des cadres du corps des agents des eaux
et forêts, suivant le calendrier ci-dessous :

Année 2003: un (01) poste d'encadrement ;
Année 2004: un (01) poste d'encadrement

Article 3 : La société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité des travailleurs et des cadres de nationalité congolaise

Les cadres expatriés ont pour mission de préparer le personnel congolais à sa
promotion hiérarchique par une formation, à travers l'organisation des stages au
niveau local où à l'étranger.

A cet effet, la société doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière le programme de formation.

Arcle 4 La société s'engage à entretenir la base vie pour son personnel
comprenant “+ 1 2 pi CC

- une infirmerie :

- un économat ;

- une école ;

- un système d'adduction d'eau potable

. et une case de passage pour les agents des Eaux et Forêts équipée et
meublée selon des modalités à définir avec la Direction Générale de

l'Economie Forestière.

Par ailleurs, la société s'engage à appuyer les populations à développer les activités
agropastorales autour de la base-vie

Article 5: Le montant des investissements se chiffre à 5.164.500.000 F CFA, dont
5.328.500.000 F CFA d'investissement prévisionnels définis en fonction des objectifs
à atteindre, aussi bien en matière de production des grumes que de bois débités
sur une période de cinq (5) ans, et 836.000.000 F CFA d'investissements déjà

réalisés

2 À ..

Article 6 L#&v%oluge maximum amuel, (VMA) del'UFA est celui défini par
arrêté n° 2632/MEFPRH/DGEF/DF/SIAF du 06 juin 2002 définissant les unités
forestières d'aménagement (UFA) du domaine forestier de la zone | (Ouesso) du
secteur forestier Nord et précisant les modalités de leur gestion et de leur
exploitation.

*- Aréera modifié ælasuite de l'élaboratigmadu plan d'aménagement durable à élaborer.

Article 7 : Le calendrier technique de production et de transformation des grumes se
présente comme suit :

Î DESIGNATION 2002 2003 | 2004 |
Production I = |
|grumes 100.000 | 100.000!
Î |

Grumes export 40.000 - 15.000!

l

Grumes entrées scierie 60.000 85.000 85.000 |
Sciages verts 18.000 | 26.000 26.000!

NB : En 2003, les entrées grumes en scierie seront constituées des bois exploités
dans l'UFA Toukoulaka.

7: *Lé production gesgrumes eët exprimégen volume commercialisable

Les prévisions de production seront modifiées à l'issue de l'adopton du plan
d'aménagement durable en 2003.

Article 8 La coupe annuelle sera de préférence d'un seul tenant. Toutefois, elle
pourra être répartie sur un ou plusieurs tenant d'exploitation difficile (montagnes ou
marécageuses) ou autres contraintes après accord du Ministère

Article 9. Les essences prises en compte pour le calcul de la taxe forestière sont
celles indiquées par les textes en matière forestière en vigueur.

Article 10 : Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 11: La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à ‘installation anarchique des
villages et campements, plus ou moins permanents, dont les habitants sont souvent
responsables de feux de brousse et des dégâts sur les écosystèmes forestiers

: =. s{æéfrichements anarchiques, braconnage etc..).
jchementsgparehique braconnage etc

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages et
campements, le long des routes et pistes forestières, ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur le

milieu, conjointement menée avec les autorités locales.

Article 12: Les activités agro-pastorales seront entreprises autour des bases-vies
des travailleurs, afin de contrôler | défrichements et d'assurer une utilisation

rationnelle des terres.

Ces activités seront réalisées suivant un plan approuvé par la Direction Régionale
de l'Economie Forestière de la Sangha, qui en assurera le suivi et le contrôle.

Article 13 : conformément aux dispositions de l'article 22 de la convention la société
s'engage à livrer le matériel suivant et réaliser les travaux ci-après au profit de
l'administration forestière, des collectivités et des populations locales

a }- Contribution à l'équipement de l'Administration forestière

A la signature

-__ livraison d'un ordinateur complet avec onduleur à la Direction Générale de
l'Economie Forestière

.æ = livraison d'une meto tout ferrain à La Direction Générale de l'Economie

Foresfié*e, Selon un modèfe à cénvenir entre l'Administration des Eaux et
Forêts et la société

Année 2003

1*" trimestre

-_ contribution à l'acquisition de 500 tenues de cérémonies, de 500 casquettes
et 500 paires de chaussures pour les agents du corps des Eaux et Forêts, à
hauteur de 20 Millions F CFA

4° trimestre
-_ contribution à l'acquisition de 500 tenues de cérémonies, de 500 casquettes

et 500 paires de chaussures pour les agents du corps des Eaux et Forêts, à
hauteur de 15 Millions F CFA

“Année 20048 À on hp

2° trimestre

livraison d'un véhicule Suzuki Vitara à la Direction Générale de l'Economie
Forestière

b) Contribution au développement socio-économique régional
Novembre2002- 2003

-_ construction du CEG de Kabo, à hauteur de F CFA 20 millions
Année 2003
3 trimestre

- fourniture de 30 lits avec matelas à l'hôpital de Ouesso

.
… À a
Année 2004
2£ trimestre

. réhabilitation du dispensaire de Gbala, à hauteur de F CFA 5 millions
, ET à À
Dans le cadre du contrat de transformation industrielle n°1/MEFPRHIDGEF/DF-SGF
du 10 mars 1899, conclu entre le Gouvernement congolais et la socété , et abrogé
par la présents convention, celle-ci a déjà livré des matériels et réalisé des travaux

présentés en annexe

Article 15: Le présent cahier de charges particulier est d'application obligatoire
conformément à l'article 72de la loi n° 16-2000 du 20 novembre 2000 portant code

forestier

Fait à Brazzaville, le 13 Novembre 2002
Pour la Société Pour le Gouvernement
Le Directeur Général le Ministre de l'Econome Forestière

et de l'Environnement,

+ Jean-Marie MEVELEC

a

….

03

æ

ANNEXE 1 : contributions a l'équipement de l'administration des eaux
et forets etau développement socio-économique régional réalisées
nu À 2 a »

A. Contributions à l'équipement de l'administration des Eaux et Forets :

+_ livraison d'un véhicule Toyota hilux double cabine :

+ livraison de deux micro-ordinateurs avec imprimante et système d'exploitation
Windows 95 et logiciel Pack office

+ livraison d'une Toyota double cabine :

+_ livraison d'un véhicule Toyota Land Cruiser ;

+ contribution à l'achat d'un bus de transport du personnel du Ministère de
l'Economie Forestière, à hauteur de 25 millions de francs CFA :

+ construction et équipement des bureaux de la brigade de Ngatongo (Sangha)

+ construction et équipement de la case de passage de la Direction Régionale de
l'Économie Forestière de la Sangha, suivant le plan présenté par la Direction
Générale de l'Economie Forestière et pour un montant maximum de 30 millions
de francs CFA

B. Contribution au développement socio-économique régional
,.

° * réhabilta@ot etÉquipements eñ îs cémplets de‘ l'hôpital de Ouesso à hauteur de
10 millions de francs CFA:

+_ livraison de 500 tables bancs à la sous-préfecture de Ouesso :

+__achat et installations d'une antenne parabolique avec décodeur à Quesso à

+ achat et livraison de matériel de sonorisation
LaUtEUI Val Ur | ui‘ 10!
{Tracteur Cat528 02 50
Tracteur Cat966E 01 150
| Chargeur Cat 950 C 03 15
| Chargeur Cat 980 C 01 30
[Niveleuse Cat 112F o1 = 10}
| Chargeur Manitou 50 MP 01 25 |
{Tracteur agricole Massey Fergusson 03 5
| Grue PH Oméga 25 01 5}
Tracteur grumier RVI 01 20
[Camion benne RVI | 04 50 |
{Véhicule pick up Toyota 02 2,5
[Véhicule pick up Nissan 01 25 |
[Groupe élestrogène 400 Kva 01 70 |
[Remorque porte-char 01 54
À Scie Prinz > o1 3
[Scie CDS ## M LR 15]
Scierie 01 L 100 :
{Menuiserie | 01 10
Atelier d'affütage | 01 5!
Atelier électro-mécanique [ 01 5
[Case des cadres 05 50
Cases des ouvriers 80 50
| Bureaux 5
[Infirmerie 01 | 2
Case à Ouesso oi _ 2
Dépôt de carburant 01 10}
SOUS-TOTAL AVANT 1999 836
|Investissements de 1999 à 2002
[1. Forets -- Routes Î E
Tracteurs Cat D7 ou Komatsu 03 625
Tracteurs Cat 528 | 02 250
Chargeurs Cat 980 01 260 ;
,. jEhargeurs Cat 966 ou Korgatsu _] 03 510 |
(Grader 140.8 © 2)» 0 > U | 120.
[Digue Ndoki + 8 ponts Ï 01 200!
2. Transports _ Ï 0
Camions Grumiers 2638 02 200
Camions Bennes 2024 01 F 60.
|Porte -- char 01 _ 35
Camion 1017 04 95
{Groupe électrogène 45 Kva of 10
Radio 01 10:
Réparation ancien camp de Kabo 01 10 |
Bureau des douanes de Ngatongo 01 8
7. Divers 0
Bateau de liaison ( o1 5
{Camions multi-bennes Ï ot : = 50
[Photocopieuse oi 2,5
#-#[Micro-ordinateur +Jogiciéls + imprimante, "01 à 3:
Case de passage aux et Forets ____01 Il 29

4. 0. 24 5 à ;
ANNEXE 3% #étajl des emplois: >»
(Désignation EMPLOIS EMPLOIS A
| CREES CREER
1.1. ADMINISTRATION GENERALE
[KABO |
|Service Comptabilité _ |
[= Commis de bureau 03 D
{Service Informatique 0
|- Technicien o1
Service d’approvisionnement ] Î
|- Commis 01 |
[Infirmerie 0 |
- Infirmier ot
|- Aide soignant ol
|- Matrone ol

=. 4.AEntretien c; ement * 0 |
- Peintres sue RS 7 01 !
- Cuisiniers o1
- Jardiniers 02 |

Case de passage 02 |

|- Aide machiniste o1
Administration Générale 0
- Menuisier 03
|- Jardinier 02 E
|- Pinassier ol ]
- Entretien bureau 01 |
Sous-Total Administration 22 0 |
1.2. SERVICE FORET |
Administration chantier |
- Chef d'exploitation oi Li
- Chef de chantier ol

=. +.2- Chauffeur personnel +. a 03 |
|- Commis dé produrtion _ 02 |
|- Gardien 02
|- Jardinier ol
|: Chauft 01
Abattage 0
- Chef d'équipe d’abat 01 |
|- Abatteurs 05 _}
- Aide-abatteur 10
- Pointeur 05
L- Trieur 09 )
|Tronçonnage 0 0

> [- Tronçonneur n ( 04 00 :
7 |«Aide-tron$omeur 5. ‘ST 08 00
|Débardage | 0 0
[- Chef d'équipe ot 00
- Conducteur D7 03 00
[- Aide-conducteur D7 06 E 00
- Conducteur 528 Œ [oo
- Aide-conducteur 528 03 00
- Autres 02 00
[Parc forêt 0 0
- Pointeur-cubeur QI 00
- Tronçonneur 02 00
- Aides 02 00
- Pompiste . O1 00
- Conducteur 980 Qi 00
Aide | = ol 00
- Cubeur 02 00 |
|- Marqueur 02 00 |
- 2-2 Constructign routes  * 0 0
Cooneee dr Es 04 0
|- Aide-conducteur 04 00
|- Abatteur 02 200 |
|- Aide-abatteur | 02 00
- Conducteur niveleuse 01 00
- Chauffeur benne 03 00
- Chauffeur chargeur 01 00
[= Autres 02 00
Transport grumes Q 0
;- Pointeur ol | 00
[ Chauffeur 07 [0
| Sous-total Service forêt 110 0
13. INTERVENTION BROUSSE
| Matériel Cater
Chef d'équipe “01 Di
02
L'aide " ? 04
- Réparateur | o1 _i
[Roulage 0
- Mécanicien 02
-’Aide | œ. D
- Graisseur 01
- Vulcanisateur : 01
|- Soudeur 01
| Magasin Général _! 0
- Magasinier 01
- Aide-Magasinier 01

SR
- Réceptionnaire

|Beach 0 | |
- Tronçonneur Ï 01 Ï |
[Aide | 01 =
| - Marqueur __ »- 01
#2 Cube #8 + TE > 01
Electromécanique 0
|- Chef de service ol
- Mécanicien 02
- Aide CS ES
- Electricien 02 _L E
|- Graisseur 01 |
Sous-total Atelier Cater + Beach 30 0 j
| |
1.4. SERVICE MENUISERIE TT
|- Chef de service 01
|- Contremaître 01
[ Personnel équipes 20
- Manoeuvres 05 LL
|Sous-total menuiserie industrielle 27 __9#
. SCIERIE EL
*:2 Chef de saisie à 7: :æ » 01 L :
- Contremaître 01 Î 1]
- Chef d'équipe 04 EL EL |
|- Scieur de tête | 02 |
j- Aide scieur de tête | 02
|: Déligneur 04 I
- Aide-déligneur 04
[: Ebouteur 06 FE El
|- Aide-ébouteur 09
- Scieur dédoubleur 04
|- Aide scieur dédoubleur 04
- Contrôle export 02
[= Empileur ___] 16 :
- Manoeuvre 14 ]
- Cercleur 03 |
[- Cubeur 02 | l
- Conducteur Manitou 04 |
*21.Tronçonnggdosse Nu, = 02 =
- Aide-tronçonneur dosse 02
|- Commis parc 02 Un _
|- Tronçonneur Parc 02
[= Scieur Prinz 02 ne
|- Aide-scieur Prinz 02
|- Conducteur 966 02
[- Affüteur L 05 |

|- Aide-affüteur

- Conducteur Multi-bennes 02

[Récupération 0

- Scieur scie de récupérat. 05 |
- Ebouteur 04 __{
|- Manoeuvre 13 l
- Nettoyage | 10 (l LL
ÎChef d'équipé@D & - 02 Ï À
|- Scieur CD 10 04

[- Palan 04

- Ventouse 04

- Déligneur 02
|- Aide-déligneur 04 _ |
|- Ébouteur 02

- Aide-ébouteur 02

- Ebouteur déchets 02 Ï : =
|- Empileur 08 |

- Commis de chargement 01 LL

- Marqueur 05

- Cérémuleur 01 _j
- Commis de saisie 01 : |
|- Conducteur tracteur | 01

Sous-total Scierie | 183 0
l'Effectif de l'adgninistration centraleæ  » 50

Pokola au pro-rata de la production de

|Kabo

[TOTAL 422 0 |
.

en
CONGOLAISE INDUSTRIELLE DES BOIS

TT

L | CONSEILI

Ü DIRECTION GENERALE

| DIRECTION DELEGUEE

T

]

DIRECTION DIRECTION ADMINISTRATIVE DIRECTION DIRECTION DES
COMMERCIALE ' ET FINANCIERE ; D'EXPLOITATION INDUSTRIES
SERVICE ERVICE SERVICE SERWCE —— | | SERVICE
INFORMATIQUE APPROVISIONNEMENT ADMINISTRATIF COMPTABILITE ENAGE MECANIQUE
: = : * SENERALE
SERVICE DU ‘
PERSONNEL. SERVICE
* SERVICE
Î
. DRE ON ELECTROMECANIQUE
E SERVICE $ GENERALE
MEDICAL _
N . ‘4 | SERVICE ENTRETIEN
# ET REPARATION QOIERIES
3 2 4 =
4 4
SECHAGE L.
L AMOULURAGE LL;
« \ à

+

